AMENDMENT No. 2
TO
NOTE PURCHASE AND PRIVATE SHELF AGREEMENT

THIS AMENDMENT No. 2 TO NOTE PURCHASE AND PRIVATE SHELF AGREEMENT is dated as of
January 18, 2008 (this “Amendment”) is made to the Note Purchase and Private
Shelf Agreement dated as of April 13, 2004 (the “Note Agreement”) among CHS Inc.
(formerly known as Cenex Harvest States Cooperatives), a nonstock agricultural
cooperative organized under the laws of the State of Minnesota (the “Company”)
and Prudential Investment Management, Inc., (“PIM”), The Prudential Insurance
Company of America, ING Life Insurance and Annuity Company, United of Omaha Life
Insurance Company, Reliastar Life Insurance Company, Mutual of Omaha Insurance
Company and each Prudential Affiliate which becomes party thereto in accordance
with the terms of such agreement (jointly the “Purchasers”). This Amendment
shall be effective as of the time determined in accordance with in Section 6
below.

WHEREAS, the Company has requested that the holders of the Notes agree to
certain amendments to the Note Agreement as set forth below; and

WHEREAS, the Company and holders of the Notes signing this Amendment desire to
amend the Note Agreement as set forth below.

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, including the mutual promises and agreements contained
herein, the parties hereto hereby agree as follows:

1. Definitions. Capitalized terms used herein without definition shall have the
definition given to them in the Note Agreement if defined therein.

2. Amendment to Paragraph 2B(2). Paragraph 2B(2) of the Note Agreement is
amended to delete in its entirety clause (i) thereof and to substitute therefore
the following: “(i) )October 27, 2009, and”.

3. Uncommitted Facility. The Company and PIM expressly agree and acknowledge
that, after giving effect to the issuance of the Series J Notes, as of the date
hereof the Available Facility Amount is $30,000,000. NOTWITHSTANDING THE
FOREGOING, THIS AMENDMENT AND THE AGREEMENT HAVE BEEN ENTERED INTO ON THE
EXPRESS UNDERSTANDING THAT NEITHER PRUDENTIAL NOR ANY PRUDENTIAL AFFILIATE SHALL
BE OBLIGED TO MAKE OR ACCEPT OFFERS TO PURCHASE SHELF NOTES, OR TO QUOTE RATES,
SPREADS OR OTHER TERMS WITH RESPECT TO SPECIFIC PURCHASES OF SHELF NOTES, AND
THE FACILITY SHALL IN NO WAY BE CONSTRUED AS A COMMITMENT BY PRUDENTIAL OR ANY
PRUDENTIAL AFFILIATE.

4. Company Representations. The Company hereby represents and warrants that,
this Amendment has been duly authorized, executed and delivered by it and that,
both before and after giving effect to this Amendment, (a) each representation
and warranty set forth in paragraph 8 of the Note Agreement is true and correct
as of the date of execution and delivery of this letter by the Company with the
same effect as if made on such date (except to the extent such representations
and warranties expressly refer to an earlier date, in which case they were true
and correct as of such earlier date), and (b) no Default or Event of Default has
occurred and is continuing under the Note Agreement.

5. Effective Date. This Amendment shall become effective as of January 18, 2008
provided that it has been executed by the Company and each of the Purchasers and
copies hereof as so executed shall have been delivered to the holders of the
Notes.

6. General Provisions.



  6.1   The Note Agreement, except as expressly modified herein, shall continue
in full force and effect and shall continue to be binding upon the parties
thereto.



  6.2   The execution, delivery and effectiveness of the Amendment shall not
operate as a waiver of any right, power or remedy of the Purchasers under the
Note Agreement, nor constitute a waiver of any provision of the Note Agreement.

7. Reference to and Effect on Note Agreement. Upon the effectiveness of the
amendments in this Amendment, each reference to the Note Agreement in any other
document, instrument or agreement shall mean and be a reference to the Note
Agreement as modified by this Amendment.

8. Governing Law. This Amendment shall be construed and enforced in accordance
with, and the rights of the parties shall be governed by, the law of the State
of Illinois.

9. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties to this Amendment in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Telefax copies of
documents or signature pages bearing original signatures, and executed documents
or signature pages delivered by telefax, shall, in each such instance, be deemed
to be, and shall constitute and be treated as, an original signed document or
counterpart, as applicable. The section titles contained in this Amendment are
and shall be without substance, meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.

1

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to Note
Agreement to be executed by their duly authorized officers effective as of the
Effective Date.

COMPANY:

CHS Inc.

By:      
Name: John Schmitz
Title: Executive Vice President and Chief Financial
Officer


PRUDENTIAL INVESTMENT MANAGEMENT, INC.

By:      
Vice President


THE PRUDENTIAL INSURANCE COMPANY

OF AMERICA

By:     
Vice President


ING LIFE INSURANCE AND ANNUITY COMPANY

By: Prudential Private Placement Investors, L.P.

(as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By:
Vice President


2

RELIASTAR LIFE INSURANCE COMPANY

By: Prudential Private Placement Investors,

L.P. (as Investment Advisor)

By: Prudential Private Placement Investors, Inc.

(as its General Partner)

By:
Vice President


MUTUAL OF OMAHA INSURANCE COMPANY

     
By:
  Prudential Private Placement Investors,
L.P. (as Investment Advisor)
By:
  Prudential Private Placement Investors, Inc.

(as its General Partner)

By:      
Vice President


UNITED OF OMAHA LIFE INSURANCE COMPANY

         
By:
  Prudential Private Placement Investors,
 
  L.P. (as Investment Advisor)
By:
  Prudential Private Placement Investors, Inc.
 
  (as its General Partner)
 
  By: ______________________________
 
  Vice President

CHS INC.

SENIOR SERIES J NOTE

No. J-1
ORIGINAL PRINCIPAL AMOUNT: $25,000,000.00
ORIGINAL ISSUE DATE: February 8, 2008
INTEREST RATE: 5.78%
INTEREST PAYMENT DATES: February 8, May 8, August 8 and November 8 of each year
commencing May 8, 2008.
FINAL MATURITY DATE: February 8, 2018
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: February 8, 2014 — $5,000,000.00

February 8, 2015 — $5,000,000.00

February 8, 2016 — $5,000,000.00

February 8, 2017 — $5,000,000.00

Balance due at Maturity

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota formerly known as Cenex Harvest States
Cooperatives, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, or registered assigns, the principal sum of TWENTY-FIVE MILLION
DOLLARS, payable on the Principal Prepayment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year—30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of
Yield-Maintenance Amount and any overdue payment of interest, payable on each
Interest Payment Date as aforesaid (or, at the option of the registered holder
hereof, on demand), at a rate per annum from time to time equal to the greater
of (i) 2% over the Interest Rate specified above or (ii) 2% over the rate of
interest publicly announced by JPMorgan Chase Bank, National Association from
time to time in New York City as its Prime Rate.

Payments of principal, Yield-Maintenance Amount, if any, and interest are to be
made at the main office of JPMorgan Chase Bank, National Association in New York
City or at such other place as the holder hereof shall designate to the Company
in writing, in lawful money of the United States of America.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 13,
2004 (as amended from time to time, the “Agreement”), between the Company, on
the one hand, and Prudential Investment Management, Inc., the Initial Purchasers
named in the Purchaser Schedule attached thereto and each Prudential Affiliate
(as defined in the Agreement) which becomes party thereto, on the other hand,
and is entitled to the benefits thereof.

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.

This Note is intended to be performed in the State of Illinois and shall be
construed and enforced in accordance with the laws and decisions of such State.

CHS INC.

By:

3

Title:CHS INC.

SENIOR SERIES J NOTE

No. J-2
ORIGINAL PRINCIPAL AMOUNT: $25,000,000.00
ORIGINAL ISSUE DATE: February 8, 2008
INTEREST RATE: 5.78%
INTEREST PAYMENT DATES: February 8, May 8, August 8 and November 8 of each year
commencing May 8, 2008.
FINAL MATURITY DATE: February 8, 2018
PRINCIPAL PREPAYMENT DATES AND AMOUNTS: February 8, 2014 — $5,000,000.00

February 8, 2015 — $5,000,000.00

February 8, 2016 — $5,000,000.00

February 8, 2017 — $5,000,000.00

Balance due at Maturity

FOR VALUE RECEIVED, the undersigned, CHS Inc. (herein called the “Company”), a
nonstock agricultural cooperative corporation organized and existing under the
laws of the State of Minnesota formerly known as Cenex Harvest States
Cooperatives, hereby promises to pay to THE PRUDENTIAL INSURANCE COMPANY OF
AMERICA, or registered assigns, the principal sum of TWENTY-FIVE MILLION
DOLLARS, payable on the Principal Prepayment Dates and in the amounts specified
above, and on the Final Maturity Date specified above in an amount equal to the
unpaid balance of the principal hereof, with interest (computed on the basis of
a 360-day year—30-day month) (a) on the unpaid balance thereof at the Interest
Rate per annum specified above, payable on each Interest Payment Date specified
above and on the Final Maturity Date specified above, commencing with the
Interest Payment Date next succeeding the date hereof, until the principal
hereof shall have become due and payable, and (b) on any overdue payment
(including any overdue prepayment) of principal, any overdue payment of Yield
Maintenance Amount and any overdue payment of interest, payable on each Interest
Payment Date as aforesaid (or, at the option of the registered holder hereof, on
demand), at a rate per annum from time to time equal to the greater of (i) 2%
over the Interest Rate specified above or (ii) 2% over the rate of interest
publicly announced by JPMorgan Chase Bank, National Association from time to
time in New York City as its Prime Rate.

Payments of principal, Yield Maintenance Amount, if any, and interest are to be
made at the main office of JPMorgan Chase Bank, National Association in New York
City or at such other place as the holder hereof shall designate to the Company
in writing, in lawful money of the United States of America.

This Note is one of a series of Senior Notes (herein called the “Notes”) issued
pursuant to a Note Purchase and Private Shelf Agreement, dated as of April 13,
2004 (as amended from time to time, the “Agreement”), between the Company, on
the one hand, and Prudential Investment Management, Inc., the Initial Purchasers
named in the Purchaser Schedule attached thereto and each Prudential Affiliate
(as defined in the Agreement) which becomes party thereto, on the other hand,
and is entitled to the benefits thereof.

This Note is subject to optional prepayment, in whole or from time to time in
part, on the terms specified in the Agreement.

This Note is a registered Note and, as provided in the Agreement, upon surrender
of this Note for registration of transfer, duly endorsed, or accompanied by a
written instrument of transfer duly executed, by the registered holder hereof or
such holder’s attorney duly authorized in writing, a new Note for the then
outstanding principal amount will be issued to, and registered in the name of,
the transferee. Prior to due presentment for registration of transfer, the
Company may treat the person in whose name this Note is registered as the owner
hereof for the purpose of receiving payment and for all other purposes, and the
Company shall not be affected by any notice to the contrary.

In case an Event of Default shall occur and be continuing, the principal of this
Note may be declared or otherwise become due and payable in the manner and with
the effect provided in the Agreement.

Capitalized terms used and not otherwise defined herein shall have the meanings
(if any) provided in the Agreement.

This Note is intended to be performed in the State of Illinois and shall be
construed and enforced in accordance with the laws and decisions of such State.

CHS INC.

By:
Title:

4
PURCHASER SCHEDULE

CHS INC.

                                      Aggregate Principal                 Amount
of Notes   Note             to be Purchased   Denomination(s)
 
  THE PRUDENTIAL INSURANCE COMPANY OF                
 
  AMERICA   $ 50,000,000.00     $ 25,000,000.00  
 
                  $ 25,000,000.00  
(1)
  All payments on account of Notes held by such                
 
  purchaser shall be made by wire transfer of                
 
  immediately available funds for credit to:                
 
  Account Name: Prudential Managed Portfolio                
 
  Account No.:                
 
  Account Name: The Prudential - Privest Portfolio                
 
  Account No.:                
 
  JPMorgan Chase Bank                
 
  New York, NY                
 
  ABA No.: 021-000-021                
 
  Each such wire transfer shall set forth the name                
 
  of the Company, a reference to "5.78% Series J                
 
  Senior Notes due February 8, 2018, Security No.                
 
  INV05998, PPN 12542___" and the due date and                
 
  application (as among principal, interest and                
 
  Yield-Maintenance Amount) of the payment being                
 
  made.                
(2)
  Address for all notices relating to payments:                
 
  The Prudential Insurance Company of America                
 
  c/o Investment Operations Group                
 
  Gateway Center Two, 10th Floor                
 
  100 Mulberry Street                
 
  Newark, NJ 07102-4077                
 
  Attention: Manager, Billings and Collections                
(3)
  Address for all other communications and notices:                
 
  The Prudential Insurance Company of America                
 
  c/o Prudential Capital Group                
 
  Two Prudential Plaza                
 
  180 North Stetson, Suite 5600                
 
  Chicago, IL 60601-6716                
 
  Attention: Managing Director                

5

     
(4)
  Recipient of telephonic prepayment notices:
 
  Manager, Trade Management Group
 
  Telephone: (973) 367-3141
 
  Facsimile: (888) 889-3832
(5)
  Address for Delivery of Notes:
 
  Send physical security by nationwide overnight delivery service to:
 
  Prudential Capital Group
Two Prudential Plaza
180 North Stetson, Suite 5600
Chicago, IL 60601-6716
Attention: Wiley S. Adams
Telephone: (312) 540-4204
(6)
  Tax Identification No.:

6